Citation Nr: 0900149	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who apparently had active duty for 
training from January 1983 to May 1983.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2005 rating decision by the Milwaukee RO.  In June 
2007 a hearing was held with a local hearing officer and in 
April 2008 a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  In May 2008, the matter was remanded 
for additional development.


FINDING OF FACT

A preponderance of the evidence is against finding that the 
veteran's right knee disability was caused or aggravated by 
her service-connected ankle disabilities.


CONCLUSION OF LAW

Secondary service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

An August 2005 letter (prior to the rating decision on 
appeal), informed the veteran of the evidence needed to 
substantiate her claim of secondary service connection for a 
right knee disorder, the assistance that VA would provide to 
obtain evidence and information in support of the claim, 
evidence and information VA would obtain, and the evidence 
that she should submit if she did not desire VA to obtain 
such evidence on her behalf.  While she did not receive 
timely (i.e., pre-decisional) notice regarding disability 
ratings and effective dates of awards, she had ample 
opportunity to respond after such notice was ultimately given 
(in March 2006); significantly, such notice is not critical 
unless service connection is granted.

The veteran's service treatment records (STRs) are associated 
with her claims file.  All pertinent/identified VA and 
private records that could be obtained have been obtained.  
The RO arranged for VA examinations.  VA's duty is met.

II. Factual Background

In July 2005, the appellant filed acclaim seeking secondary 
service connection for a right knee disability.  She asserted 
that as the right extremity was the one in which she had the 
ankle fused, she was sure that her right knee disability was 
related to the service connected ankle pathology.  

On August 2005 VA examination, it was noted that the 
veteran's claims file was reviewed.  She reported that she 
did use an assistive device to walk.  She indicated that when 
her ankles hurt it caused her right knee to hurt, at times.  
Her right knee had only been bothering her for a couple of 
years and she associated it with the onset of ankle pain in 
the morning and afternoon.  The examiner noted that the 
veteran had full non-painful range of knee motion.  The 
diagnosis was normal right knee.  The examiner opined, in 
essence, that the veteran did not have a right knee 
disability secondary to her service connected ankle 
disabilities.  He explained that the veteran's complaints of 
right knee pain were actually referred pain from the ankle 
and did not reflect underlying knee pathology.

In December 2005 the veteran sought a private medical opinion 
in support of her claim that she has a right knee disability 
secondary to her service-connected ankle disability.  She did 
not provide any records for the physician to review, but gave 
a brief history of her right knee and ankle problems.  She 
reported that her right knee pain began in 1995, and that the 
knee occasionally gave out.  She had not sought treatment, 
did not use a cane, and had not tried anything else for the 
knee pain.  On physical examination it was noted that the 
veteran walked independently; she would not attempt to heel 
or toe walk (stating she was unable to do so).  The physician 
noted that the veteran walked with her entire right leg 
externally rotated and indicated that this was how she 
compensated for her ankle.  She had a full range of knee 
motion.  The assessment was chronic knee pain, most likely 
degenerative in nature; however, there was no outside workup 
and the veteran was not interested in further workup or 
treatment.  The physician opined that she could not, to a 
reasonable degree of medical certainty, state that the 
veteran's current knee problems were a direct result of her 
prior ankle stress fractures.  

In June 2006, the veteran returned to the December 2005 
opinion-provider seeking treatment for her right knee, which 
she indicated had worsened.  She indicated that she cared for 
horses, and was having difficulty completing the chores she 
had done.  She had tried using a cane but stopped due to 
problems with her shoulder.  The veteran was examined and the 
assessment remained unchanged.  X-rays of the right knee 
revealed mild to moderate joint space narrowing.

On October 2006 VA examination, the veteran reported that she 
used a cane for walking almost 100 percent of the time due to 
her ankles.  The examiner noted that she walked with a cane 
in her right hand and ambulated with a slight stiff knee 
gait.  She used her right leg externally rotated in order to 
facilitate her rolling over her ankle without any ankle 
motion because of her severe ankle pain.  She walked in a 
similar fashion without the cane as well.  She did not report 
pain in the right knee while walking.  The physician noted 
that X-rays of the veteran's right knee showed well 
maintained joint spaces and no evidence of osteophyte 
formation on the femur or tibia.  There was a nice normal 
round femoral condyle with no evidence of flattening.  There 
was a proximally based osteophyte off the proximal 
superficial pole of the patella, which was likely related to 
traction or ossification of the insertion of her quadriceps 
tendon.  There was no other evidence of degenerative changes 
on the lateral view.  The impression was right knee mild 
patellofemoral syndrome.  There was no evidence of 
degenerative joint disease except for mild traction 
apophysitis off the proximal pole of the patella, not 
degenerative in nature, but likely just ossification of her 
quadriceps tendon.  The examiner opined that the veteran's 
gait would actually relieve patellofemoral syndrome rather 
than create it.  It was noted that she did not have 
degenerative changes in the right knee except for changes 
likely due to ossification of the quadriceps tendon.  He 
opined that the veteran's right knee condition was not 
related to her bilateral ankle disability because the gait 
pattern she portrayed did not cause patellofemoral syndrome 
as it was not significantly altered; it was explained that 
the only time an ankle condition can cause a knee condition 
is with a significantly abnormal gait alteration due to the 
ankle disability.  

In a November 2006 addendum, the October 2006 examiner added 
that he reviewed the veteran's X-rays with a radiologist and 
concluded that she had very early findings of osteophyte 
formation off the medial and lateral tibial spines but 
otherwise normal joint space and a traction apophysitis off 
the proximal pole of the patella which is not significant for 
degenerative changes.  He stated "her right knee condition 
is not related to her bilateral ankle condition because her 
gait pattern does not portray any abnormalities that would 
result in significant degenerative changes.  She is able to 
weight bear on the knee normally.  Her knee range of motion 
is not significantly altered during the gait cycle.  
Therefore, her mild degenerative changes seen on the X-rays 
are not a result of her bilateral ankle conditions".  He 
agreed with the radiologist that there were just mild 
degenerative changes in the medial and lateral tibial spines 
but not in the joint spaces in the medial, lateral, or 
patellofemoral joint.  

On June 2007 VA examination, the veteran reported that her 
knee began to bother 5 years prior but had increased in the 
past 2 to 3 years.  She believed that the knee problems were 
due to her limited mobility in her ankles.  It was noted that 
she walked with an antalgic gait and that she used a cane 
inappropriately in the right hand rather than the left hand.  
X-rays of the right knee revealed minimal DJD.  It was noted 
that the veteran had very little functional mobility of her 
ankles; however, her actually mobility was not really outside 
of normal limits.  Her limitation was functional in nature, 
due to pain.  The assessment was mild DJD of the right knee.  
He opined that the right knee disorder was not caused by or 
aggravated by the right or left ankle disabilities.  He added 
that while she does have pain, she did not have fusion or any 
true limited motion of her ankles which would cause a 
mechanical accelerated degeneration of the right knee.  

At a June 2007 hearing before a local hearing officer at the 
RO, the veteran testified that no physician or person in the 
medical field ever specifically told her that there is a 
nexus between her ankles and right knee.  

At an April 2008 Travel Board hearing, the veteran testified 
that she did not receive treatment for her right knee.  She 
described her gait and explained why she believed her ankles 
aggravated her right knee.  She stated that her physician 
refused to provide a medical opinion for her.  

On August 2008 VA examination it was noted that the veteran's 
claims file was reviewed, and she provided a history of her 
right knee problems.  The diagnosis was mild degenerative 
joint disease of the right patella.  The physician opined 
that the veteran's right knee condition was not caused by the 
service-connected ankle disability.  She had minimal 
degenerative changes at the patella which, in the doctor's 
opinion, were consistent with aging.  The knee condition was 
not aggravated by the ankle condition, as the ankle condition 
did not significantly alter the veteran's gait.  He opined 
that the veteran's gait was altered by rotation at the hip 
and weight shifting to limit stress on the hip joint rather 
than affected by reduced ankle range of motion (and that 
excess right shoe wear was related to such pattern).

III. Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. §§ 101, 
1131; 38 C.F.R. §§ 3.6, 3.303.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
(1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is neither shown by the record, nor alleged, that the 
veteran has a right knee disability that is somehow directly 
related to her ACDUTRA; the instant claim is based strictly 
on a secondary service connection theory of entitlement.  

Right knee arthritis is now diagnosed, and the veteran has 
established service connection for bilateral ankle 
disability.  To establish secondary service connection for 
the right knee disability, arthritis, she must also show that 
it was caused or aggravated by her service connected ankle 
disability(ies).  See 38 C.F.R. § 3.310; See also Allen, 
supra.  She has presented no competent evidence supporting 
her allegation that there is such a nexus.  The medical 
opinions of record in this matter, four VA and one private, 
are all essentially against her claim.  The opinions offered 
include opinions based on review of the veteran's claims file 
(and awareness of her medical history) and based on 
examinations (which were noted as reflecting arthritis 
consistent with aging).  There are also explanations that the 
veteran's ankle disabilities do not cause an altered gait 
such as would cause patellofemoral problems, and that she 
walked with a rotated hip gait to relieve stress on the hip, 
and not because of ankle limitations.  There is no competent 
(medical opinion) evidence to the contrary.  The veteran's 
own statements relating her right knee disability is to her 
service-connected ankle disabilities are not competent 
evidence, as she is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In the absence of any competent evidence of a nexus between 
the right knee disability for which service connection is 
sought and the veteran's service connected ankle 
disabilities, the preponderance of the evidence is against 
her claim of secondary service connection for the right knee 
disability.  Accordingly, the claim must be denied.


ORDER

Secondary service connection for a right knee disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


